Citation Nr: 0109236	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-08 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as a result of Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from May 1959 to February 
1981.  He also had an earlier unconfirmed period of service 
of approximately two years.  He died in June 1998, and the 
appellant is his widow.  This appeal arises from a February 
1999 rating decision of the Department of Veterans Affairs 
(VA), Montgomery, Alabama, regional office (RO).

In September 2000, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  


REMAND

The appellant contends that the veteran's fatal brain tumor 
was due to exposure to Agent Orange, or leukocytosis noted 
during service, or that his service connected varicose veins 
contributed to cause his death.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Records of the veteran's final hospitalization at the Keesler 
Air Force Base Hospital in Biloxi, Mississippi in June 1998 
are not currently of record.  In order to properly decide the 
appellant's claim, the Board is of the opinion that those 
records should be obtained.  Then the complete record should 
be reviewed by a VA physician who will provide an opinion as 
to whether the veteran's fatal brain tumor was in any way 
related to possible exposure to Agent Orange during service, 
leukocytosis noted during service, or the service connected 
varicose veins.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain and associate 
with the claims folder the complete 
records of the veteran's final 
hospitalization at the Keesler Air Force 
Base Hospital in Biloxi, Mississippi in 
June 1998.  

Additionally, all relevant VA and private 
medical records of the veteran that are 
not currently in the claims folder should 
be obtained.

3.  The RO should refer the claims file 
to a VA physician to ascertain the 
etiology of the pathology that caused the 
veteran's death, brainstem infarction due 
to massive cerebral edema as a result of 
olfactory groove meningioma.  The 
physician should refer the file to a 
specialist, if deemed necessary.  The 
physician(s) should provide an opinion as 
to the following questions:

Is it as likely as not that the veteran's 
fatal brain tumor was related to possible 
exposure to Agent Orange during service?

What relationship, if any, existed 
between the leukocytosis noted during 
service, and the fatal brain tumor noted 
in 1998?

Would the fatal meningioma be causally 
related to the varicose veins for which 
service connected had been established 
during the veteran's lifetime, or did the 
service connected varicose veins cause or 
materially contribute to the veteran's 
death?

The report(s) should be comprehensive and 
include complete rationale for all 
opinions expressed.  The reviewer is 
requested to document that he or she has 
reviewed the pertinent medical reports 
contained in the claims folder.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If the 
physician's report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000). 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


